Citation Nr: 1301854	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  95-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1974 to June 1977; he additionally had approximately six months of prior active duty training as a Reservist, and claims that he was a member of the California Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for PTSD.  

In April 2003, the Board remanded the question of reopening to the RO for issuance of a statement of the case (SOC).  In an August 2005 decision, the Board then denied the petition to reopen the claim of service connection for PTSD.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC or the Court), which in February 2008, on the basis of a Joint Motion, vacated the Board's decision and remanded the matter.  The Board in turn remanded the issue to the RO in a May 2008 decision, via the Appeals Management Center (AMC) in Washington, DC, for compliance with VA's duty to notify the Veteran of the evidence and information needed to substantiate his claim.

In January 2010, the Board reopened the Veteran's claim of service connection for PTSD and then denied the underlying claim on the merits.  The Veteran appealed the denial of service connection to the Court.  A year later, in January 2011, the CAVC, based on a Joint Motion, vacated the denial of service connection and remanded the matter to the Board for additional development.

The Board then, in June 2011, remanded the claim to the RO, via the AMC, in order to obtain additional identified VA treatment records.  At that time, the Board also recharacterized the issue on appeal as one for service connection of an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board remanded the issue again in October 2011, in order to obtain additional VA medical records, personnel records, National Guard or Reserve Records and in order to obtain a new VA psychiatric examination.  Where possible, the development sought has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the Los Angeles RO is listed as the agency of original jurisdiction at this time, the Veteran has relocated to Connecticut.  However, as the Hartford, Connecticut, RO has not yet formally assumed jurisdiction over the Veteran's file based on his residency, the case remains captioned as above.


FINDINGS OF FACT

1.  No chronic psychiatric disorder was first manifested on active duty or within the first post-service year; the preponderance of the competent and credible evidence of record is against a finding that any currently diagnosed mental disorder is related to service.

2.  The Veteran does not have PTSD related to verified stressors in service and participation in combat is not demonstrated by the credible evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

August 2008 and June 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an October 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in October 1993.  The Veteran was afforded a VA examination in January 2002.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

These matters were most recently before the Board in October 2011, when the case was remanded to the VA RO (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain any outstanding service, private and/or VA treatment records, to obtain a VA examination, and to request and obtain additional information pertaining to the Veteran's claimed stressors.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

In February 2012, the AMC issued a formal finding that Vietnam or Cambodia service could not be verified by JSRRC.  A request was sent to the Veteran for more specific information regarding any special operation missions he may have participated in; but the Veteran did not respond with any meaningfully sufficient information sufficient to permit verification.   A thorough search of personnel and medical records, likewise, did not demonstrate any Vietnam or Cambodia service; did not demonstrate any injury in service; and did not demonstrate any combat duty.  Subsequently, a supplemental statement of the case (SSOC) was issued in October 2012, which continued the previous denial. 

The Veteran was scheduled for an additional examination per the October 2011 Board remand.  In February 2012, the AMC sent the Veteran a letter stating that the Veteran would soon receive a time and date for his VA examination.  As documented in the October 2012 supplemental statement of the case, the VA medical center was unable to reach the Veteran in order to schedule his VA examination and, accordingly, no examination was performed. 

Specifically, in a June 2012 report of contact, a veteran's service representative reported that she tried to contact the Veteran regarding his PTSD examination and left several messages on his voicemail.  It was further noted that the VA medical center was unable to reach the Veteran for his examination and that the Veteran had not returned any phone calls.  In a November 2012 post-remand brief, the Veteran, through his representative stated that notification of the Veteran's scheduled examination was returned to the VA medical center as "unable to deliver" and noted that the Veteran did not report to his examination  but that his failure to do so was not determinative of the outcome of appeal.  At no time did the Veteran's representative state any reason for the Veteran's failure to respond to multiple requests to schedule a VA examination.

The "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 19 (1991).  Here, despite multiple attempts to schedule the Veteran for a VA examination, the Veteran did not respond to any of the many efforts made to schedule an examination.  

The Board finds that additional efforts to assist would be fruitless and would only delay adjudication.  Accordingly, the claim will be adjudicated based upon the evidence of record.  Id. 

Following receipt of the October 2012 supplemental statement of the case the Veteran's representative submitted a waiver of the 30 day waiting period which stated, in part, that the Veteran did not have any additional evidence to submit.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Psychoses are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

As the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

If a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2012).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  
The Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background

Service treatment records for the period of active duty for training do not show any complaints, findings, treatment or diagnosis of a psychiatric disease or injury.  The Veteran denied a history of depression and nervous trouble in his February 1973 report of medical history.  Psychiatric examination was normal in August 1973 at the separation medical examination.

Psychiatric examination was normal in November 1974 at the medical enlistment examination for active duty.  Service treatment records show the Veteran requested a psychiatric consultation in February 1977 because of "dreams" involving a military aspect.  The Veteran is not shown to have reported for the scheduled evaluation.  There are no records of psychiatric treatment or examination during service.  Psychiatric examination was normal in June 1977 at the separation medical examination.

Personnel records demonstrate that the Veteran was awarded the Good Conduct Medal and various marksmanship badges.  He was not awarded any combat decorations.  His record of in-service assignments and duty stations reflect that from November 1974 to March 1975, he was continuously employed as a motor vehicle operator at duty stations in the United States.  He subsequently had overseas service in Okinawa, Japan.  

Following service, the Veteran was afforded a VA examination in March 1978.  A psychiatric examination showed a satisfactory psychiatric status.  There was no diagnosis of a psychiatric disability.

A December 1992 Social Security Administration (SSA) decision demonstrates that the Veteran had been awarded disability benefits.  The SSA Law Judge concluded the Veteran was "disabled" as defined in the Social Security Act, since June 28, 1991, due to medical evidence establishing severe bilateral degenerative joint disease of the knees, adjustment disorder and dysthymia.  The decision was based, in part, on a history from the Veteran that he sustained a knee injury while in service and mental stress related to those injuries.  The Veteran had testified that he performed "sensitive missions for the government" while serving in Vietnam.  He also described recurrent hallucinatory dreams, reflective of combat situations, from which he woke up screaming.  The SSA Law Judge specifically found the Veteran's testimony credible with respect to his complaints of knee pain, and concluded that the Veteran was disabled based on his bilateral knee impairment and post-traumatic stress dating back to military service.  

The SSA records include a March 1992 disability determination evaluation report. The Veteran reported doing well until four years prior when hit on the head.  (Prior VA outpatient records show post-service treatment for a laceration to the forehead in March 1985 as well as treatment for a stab wound to the back in November 1978.)  The Veteran stated he experienced episodes of depression with decreased sleep since that time.  He also reported a history of alcohol abuse, and continued alcohol use to ease his pain.  The examiner recorded a psychosocial history and performed a mental status examination.  The impression was that the Veteran's history was most significant for alcohol abuse and dysthymia.  The physician did not relate this to active service, but noted that the Veteran reported increased depression under stress, which he related to unclear medical conditions and his assault four years prior.

An October 1992 private hospital emergency room psychiatric consultation record demonstrates that the Veteran was brought to the hospital by police following information that the Veteran was threatening suicide in response to frustration with the VA.  The Veteran admitted that he was only trying to provoke the VA into providing a positive response to his legal claims related to knee problems without real intent or thought to harm himself.  On admission, there were no signs of acute illness or injury, but the Veteran was positive for alcohol use.  A psychologist examined the Veteran the next day.  The Veteran denied any past psychiatric treatment or history of substance or alcohol abuse.  The psychologist examined the Veteran and assessed anger, frustration and hostile behavior, but no other significant findings.  The diagnosis was adjustment disorder with equally mixed distribution of emotion and conduct.  

VA treatment records demonstrate that the Veteran was hospitalized in April 1993 for alcohol dependence.  He was not diagnosed as having PTSD during this hospitalization.  

An unsigned private psychiatric consultation report dated in November 1997 shows the Veteran reported a history of being followed at the VA for dysthymia since service in the Marines.  He stated that he had been hospitalized during active service for military dreams, which the examiner noted, sounded like psychotic ideations; the Veteran stated he would provide these records to the examiner.  The Veteran stated he had been experiencing auditory hallucinations since active service but had never been on anti-psychotic medication.  The examiner conducted a mental status examination.  The impression was rule out schizoaffective disorder and rule out schizophrenia.  

A January 1998 VA treatment record reflects that the Veteran related being on disability for five years for dysthymia.  The Veteran stated he was involuntarily hospitalized four or five years earlier and he had been depressed since active service after having been involved in a Ku Klux Klan (KKK) riot.  The examiner conducted a mental status examination.  The examiner diagnosed dysthymia and rule out PTSD.  

In February 1999, the Veteran was afforded a VA psychiatric evaluation.  It was noted that he was referred for the evaluation secondary to a history of PTSD and problems sleeping.  The Veteran reported that a private physician had diagnosed him with PTSD and schizophrenia in the past.  It was noted that he had been seen in this VA clinic and the diagnosis was dysthymia, rule out PTSD.  With regard to PTSD, the Veteran reported that he did not see combat during service, but he went to Okinawa and Cambodia and his job was to shoot people.  Mental status examination was performed.  The diagnoses were rule out psychotic disorder, rule out PTSD, rule out affective disorder, rule out personality disorder.  

In May 2000, the Veteran reported that he was the last person "hit" in Vietnam under orders.  He described killing "gooks" in Vietnam in 1975.  He stated that he met Ho Chi Minh's daughter and was responsible for prisoners of war being released.

In April 2001, the Veteran reported having insomnia which was noted to be possibly related to PTSD.  Thereafter, a few days later, the Veteran reported that he had a military history of service in Vietnam and Cambodia in 1977 which included combat.  Mental status examination was performed.  The diagnoses were psychotic disorder, not otherwise specified; alcohol abuse; rule out CPS (chronic paranoid schizophrenia); rule out PTSD; rule out MDD (major depressive disorder); rule out paranoid personality disorder; rule out schizoid personality disorder.  

On an August 2001 VA referral form, it was noted by a physician that the Veteran had a diagnosis of PTSD.  The etiology of the PTSD was not indicated.

Correspondence was received from a lay person, R.C., who stated that he was stationed during service at Camp Pendleton in California where he met the Veteran who had just returned from Vietnam.  R.C. stated that one night, they encountered friendly fire going into his barracks during one of the riots, he was shot and the Veteran took him to the hospital and saved his life.  R.C.'s service records indicate he sustained a gunshot wound to the left calf by an unknown party while in the barracks on September 17, 1976.

In January 2002, VA afforded the Veteran a psychiatric examination.  The Veteran reported he had service in Vietnam and saw active combat.  The Veteran also reported a traumatic event during race riots at Camp Pendleton.  The examiner initially noted that the Veteran's history was reviewed and the examiner found the Veteran to have been an accurate historian but then noted that it was hard to assess the accuracy of the information the Veteran gave and there was a definite possibility the Veteran was exaggerating or attempting to manipulate.  The examiner reviewed the Veteran's service and post-service treatment records.  He reviewed the letter from R.C. that the Veteran saved his life after being struck by friendly fire during a riot at Camp Pendleton.  A mental status examination was performed.  The diagnosis was dysthymic disorder.  The examiner noted he could not find evidence of true PTSD and that the Veteran's current psychiatric disorder was not related to his service.

In an April 2008 VA mental health initial evaluation note the Veteran described the incident at Camp Pendleton in which he and a fellow Marine were accosted by four other Marines who fired on them; they fired back and his buddy was hit in the leg.  He also reported involvement in combat in Vietnam and being assigned to an Army unit during the evacuation of Saigon in 1975 when he was assigned to "get some POW's that were stranded."  After examination the psychologist entered an initial diagnosis of PTSD and alcohol abuse in remission and referred the Veteran to a psychiatrist.  In a May 2008 psychiatric evaluation the psychiatrist reported that he reviewed the old records, including the April 2008 evaluation.  The psychiatrist concluded that it was likely the Veteran had schizophrenia and that it was not possible to evaluate regarding PTSD in the presence of the severe psychosis.  Thereafter, in August 2008 the psychiatrist again noted that the Veteran likely had a chronic psychotic disorder, likely schizophrenia.

In a September 2008 statement submitted for the record, the Veteran explained that he was on R&R in the Grand Hotel of China where he stayed in the penthouse suite and met Ho Chi Minh's daughter.  He suggested that the two had an affair and that she tried to make him "give up [his] country" and that he let her live because a buddy said he would report the Veteran if he killed her.

In a November 2009 VA medical center mental health consultation note the Veteran explained that he served in Vietnam before the fall of Saigon when he was asked to assist on an assignment to pick up soldiers and to transport them to an Air Force base and consequently being in a fire fight and losing consciousness after an explosion.  The Veteran explained that he had top secret clearance from the White House and could visit it any time.  He further cited letters from Dick Cheney who was chief of staff during the Vietnam War and noted that he was cited for unauthorized absences because he decided to visit the President at the White House.  A diagnosis of schizoaffective disorder and rule out PTSD were provided.  In a July 2010 VA treatment note, the Veteran described working as a truck driver for a CIA operative when he was put on a plane and transported to Cambodia.  

Analysis

The Veteran has alleged that during service he experienced several stressor events which have led to the development of PTSD.  First, the Veteran claims that he was on top secret missions in Vietnam and Cambodia and participated in combat therein.  The evidence of record simply cannot support these claims.  

The Veteran's statement are not credible.  Throughout the period on appeal, the Veteran's claims have changed in substance, dramatically increasing over the years; the Veteran has been shown to be manipulative to examiners; he admits to making claims of suicidality in order to hasten the progress of a claim.  The Veteran is shown to have an extensive history of alcohol abuse, and some of his more grandiose claims are directly associated with alcohol use.   

Significantly, the Veteran's claims are wholly inconsistent with his recorded service.  Despite his demonstrated service as a truck driver in the Marines, the Veteran has claimed service with the CIA; an affair with the daughter of Ho Chi Minh; and involvement with the vice president and president of the United States to such an extent that he had an "open door" invitation to the White House.  

Multiple attempts were made to verify service in Vietnam or Cambodia but such service has not been verified, nor is the Veteran shown to have participated in combat.  As a verifiable stressor is not shown regarding these claims, any PTSD or psychiatric disability diagnoses related to the Veteran's claimed stressors are of no probative value and are afforded no weight.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran's claims file does include evidence that R.C. was shot during some unknown incident in Camp Pendleton.  Thus, to that extent, that stressor is verified.  However, the Veteran goes on to state that he and R.C. returned fire and that there was a Ku Klux Klan riot.  In this respect, the record does not affirm these details.  

Most significant, however, is the fact that at no time has a competent medical professional related  this event to any of the Veteran's psychiatric diagnoses.  

The January 2002 VA examiner remarked upon the Camp Pendleton incident and concluded that the Veteran's current psychiatric disorder was not related to his service.  

In April 2008, the Veteran was found by his evaluating psychiatrist to have psychosis, likely schizophrenia, but the psychiatrist did not relate the Veteran's symptoms to service.  

Beyond PTSD, the Veteran is shown to have been diagnosed with multiple other psychiatric disorders; however, the record fails to demonstrate evidence of a psychiatric disorder in service, or within a year of discharge.  The record reflects that the Veteran sought treatment for service for "dreams;" however there is no evidence of record that he showed up for his appointment.  

The Veteran had a normal psychiatric examination at the time of discharge in 1977 and during a 1978 VA examination.  

The evidence of record does not demonstrate or even suggest the presence of any psychiatric disorder until the 1990s, years after service.  And, while the asserts at various times that he has had symptoms since service, the Veteran's statements, as discussed above, are not credible.  

The competent and credible evidence of record fails to relate any currently diagnosed psychiatric disability to service.  No medical professional has related the Veteran's present psychiatric disorders to his service, and the January 2002 VA examiner and the VA psychiatrist reporting in April 2008 state that the Veteran's service is unrelated to his disorders.  

The only evidence which relates the Veteran's psychiatric symptoms to service are his own statements.  While November 1997 records from a private physician discuss the Veteran's symptoms since service and suggest that military dreams appeared to be psychotic ideations, these findings appear to be wholly reliant upon the Veteran's stated history.  As the Veteran is found to be unreliable, such reliance and repetition of his allegations in a medical record does not transform the report into competent medical evidence.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Veteran is not a doctor, and is not competent to diagnose a psychiatric disorder or distinguish symptoms of one condition from another.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence of record clearly demonstrates multiple psychiatric disorders, however no disorder is found to be credibly and competently related to a verified stressor or to service.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a psychiatric disability, to include PTSD and dysthymia, is not warranted.








ORDER

Entitlement to service connection for an psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and dysthymia, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


